Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, surgical system) in the reply filed on September 26, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafson et al. (US 2015/0351819; “Gustafson”).
Claim 1, Gustafson discloses a surgical system (Fig. 1; abstract) comprising: a power tool (Fig. 1) that generates torque (Fig. 1; paragraph [0026]); a torque sensor (paragraph [0026]) capable of measuring a torque characteristic of the power tool (paragraphs [0026]-[0029]); a user interface (paragraph [0035]); at least one processor (paragraphs [0037]-[0052]); and a memory storing instructions (paragraphs [003]-[0052]) for execution by the at least one processor that, when executed, cause the at least one processor to: receive torque data from the torque sensor (paragraphs [0037]-[0052]), the torque data corresponding to the measured torque characteristic (paragraphs [0037]-[0052]); evaluate the torque data (paragraphs [0037]-[0052]); and execute a predetermined action based on the evaluation (paragraphs [0037]-[0052]).
Claim 2, Gustafson discloses the surgical system of claim 1, wherein the measured torque characteristic is a peak torque (paragraphs [0302]-[0305]), and the evaluation comprises comparing the peak torque to a predetermined threshold (paragraphs [0302]-[0305]).
Claim 3, Gustafson discloses the surgical system of claim 2, wherein when the peak torque exceeds the predetermined threshold, the predetermined action comprises stopping the power tool (paragraphs [0036] and [0060]).
Claim 7, Gustafson discloses the surgical system of claim 1, wherein the power tool is a screwdriver, the torque data corresponds to the measured torque characteristic during insertion with the screwdriver of a first screw, and the memory stores additional instructions for execution by the at least one processor that, when executed, further cause the at least one processor to: receive second torque data from the torque sensor, the second torque data corresponding to the measured torque characteristic during insertion with the screwdriver of a second screw (paragraphs [0037]-[0052]; in the same manner it can do a first screw it can measure for a second screw).
Claim 8, Gustafson discloses the surgical system of claim 7, wherein the evaluating comprises evaluating the torque data and the second torque data (paragraphs [0037]-[0052]; the processor can evaluate every screws torque data that the screwdriver is used on).
Claim 9, Gustafson discloses the surgical system of claim 1, wherein the predetermined action comprises stopping the power tool and requesting user input (paragraphs [0086]-[0087]).
Claim 10, Gustafson discloses the surgical system of claim 1, wherein the predetermined action comprises modifying a surgical plan based on the evaluation (paragraphs [0086]-[0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2015/0351819; “Gustafson”), in view of Vuceta (US 4006608.
Claim 4, Gustafson discloses the surgical system of claim 1, as noted above.
However, Gustafson does not disclose wherein the measured torque characteristic is an accumulated torque, and the evaluation comprises comparing the accumulated torque to a predetermined threshold.
Vuceta discloses a torque release drive (abstract) that has a measured torque characteristic is an accumulated torque, and the evaluation comprises comparing the accumulated torque to a predetermined threshold (col. 1, lines 49-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to compare accumulated torque to a threshold torque, as taught by Vuceta, in the system of Gustafson, since Gustafson considers using any well-known comparisons for deducing what actions to take based on the data collected (paragraphs [0144]-[0145]) and Vuceta teaches this comparison to decide how much torque to should be applied and when to stop applying torque (col. 1, lines 49-60).
Claim 5, Gustafson in view of Vuceta teaches the surgical system of claim 4, wherein when the accumulated torque is less than the predetermined threshold, the predetermined action comprises causing a recommendation to be displayed via a user interface (paragraphs [0037] and [0049] of Gustafson teaches displaying measurements so when the measurements of Vuceta is included the claim limitations are met).
Claim 6, Gustafson in view of Vuceta the surgical system of claim 5, Gustafson also discloses wherein the power tool is a screwdriver (Fig. 1), and the recommendation comprises a recommendation to select a larger screw (paragraphs [0062]-[0063], [0066], [0075], and [0112] all relate to using the proper screw).
While it might not exactly state that recommendation will be to select a larger screw, it is obvious that this would be one of the options since this is a very common decision that is always made when picking the correct screw. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775